                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

MATTHEW C. CARROLL                               CIVIL ACTION NO. 17-0426-P

VERSUS                                           CHIEF JUDGE HICKS

J. LEBLANC, ET AL.                               MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

        IT IS ORDERED that Plaintiff’s conclusory claims and his claims regarding

programs, conditions of confinement, visitation, medications, telephone, legal access,

television, radio, card games, confidentiality of his conviction, and the administrative

remedy process be DISMISSED WITH PREJUDICE as frivolous and for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii)

and his claims occurring after March 16, 2017 be DISMISSED WITHOUT PREJUDICE

for failure to exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a).

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 19th day of March,

2020.
